Name: Directive 95/58/EC of the European Parliament and of the Council of 29 November 1995 amending Directive 79/581/EEC on consumer protection in the indication of the prices of foodstuffs and Directive 88/314/EEC on consumer protection in the indication of the prices of non-food products
 Type: Directive
 Subject Matter: consumption;  prices;  marketing;  foodstuff
 Date Published: 1995-12-12

 Avis juridique important|31995L0058Directive 95/58/EC of the European Parliament and of the Council of 29 November 1995 amending Directive 79/581/EEC on consumer protection in the indication of the prices of foodstuffs and Directive 88/314/EEC on consumer protection in the indication of the prices of non-food products Official Journal L 299 , 12/12/1995 P. 0011 - 0012DIRECTIVE 95/58/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 November 1995 amending Directive 79/581/EEC on consumer protection in the indication of the prices of foodstuffs and Directive 88/314/EEC on consumer protection in the indication of the prices of non-food productsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas the programmes of the Community for a consumer protection and information policy (4) provided for the establishment of common principles for indicating prices;Whereas these principles were established by Directive 79/581/EEC (5) and Directive 88/314/EEC (6) concerning the indication of prices of foodstuffs and non-food products;Whereas these Directives also provided for the obligation to indicate the unit price of products marketed in bulk and of certain pre-packaged products as well as a number of exemptions to this obligation, when products are marketed in ranges of pre-packaged quantities, when this unit-price indication does not provide meaningful information to the consumer or when it represents an excessive burden for certain small retail businesses;Whereas these Directives provided for a transitional period for implementing exemptions to the indication of the unit price for certain pre-packaged products; whereas this transitional period expired on 7 June 1995;Whereas, however, application of these Directives has proved extremely complex, in the light of trade practices which vary from one Member State to another;Whereas account should be taken of all the difficulties encountered in implementing the enacting terms of these Directives and it is appropriate to propose new and simplified enacting terms;Whereas the Commission should, to this end, submit within the year a proposal for simplified enacting terms, having as its basis the general obligation to indicate the price and unit price of all products;Whereas, however, these new enacting terms could not be adopted before June 1995;Whereas it is appropriate to anticipate the period of transposition by Member States of the proposed new enacting terms;Whereas, accordingly, the transitional period provided for in the first paragraph of Article 10 of Directives 79/581/EEC and 88/314/EEC should be extended by two years,HAVE ADOPTED THIS DECISION:Article 1 1. In the first sentence of Article 10 of Directive 79/581/EEC the terms 'a period of seven years` shall be replaced by 'a period of nine years`.2. In the first sentence of Article 10 of Directive 88/314/EEC the terms 'a period of seven years` shall be replaced by 'a period of nine years`.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.The provisions adopted shall be applicable as of 7 June 1995.2. When Member States adopt the provisions, these shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods for making such reference shall be laid down by Member States.3. Member States shall communicate to the Commission the text of the provisions of domestic law which they adopt in the field governed by this Directive.Article 3 This Directive is addressed to the Member States.Done at Brussels, 29 November 1995.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No C 377, 31. 12. 1994, p. 16.(2) OJ No C 155, 21. 6. 1995, p. 9.(3) Opinion of the European Parliament of 19 May 1995 (OJ No C 151, 19. 6. 1995, p. 368), Council Common Position of 19 June 1995 (OJ No C 182, 15. 7. 1995, p. 6), Decision of the European Parliament of 20 September 1995 (OJ No C 269, 16. 10. 1995) and Council Decision of 30 October 1995.(4) OJ No C 92, 25. 4. 1975. p. 2, and OJ No C 133, 3. 6. 1981, p. 2.(5) OJ No L 158, 26. 6. 1979, p. 19. Directive as amended by Directive 88/315/EEC (OJ No L 142, 9. 6. 1988, p. 23).(6) OJ No L 142, 9. 6. 1988, p. 19.